Citation Nr: 1738417	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for cervical radiculopathy of the upper extremities.

2. Entitlement to service connection for lumbar radiculopathy of the lower extremities.

3. Entitlement to service connection for neuropathy of the lower extremities.

4. Entitlement to service connection for neuropathy of the upper extremities.

5. Entitlement to an initial compensable rating for instability and/or subluxation of the right knee prior to September 13, 2016, and to a rating in excess of 30 percent thereafter.

6. Entitlement to a disability rating in excess of 10 percent for painful motion of the right knee.

7. Entitlement to a disability rating in excess of 10 percent for a left knee disability.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 10, 2014.


REPRESENTATION

Veteran represented by:	Amy Kretkowski, attorney at law


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1999 to July 2003 with service in Southwest Asia

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a (date) rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.

These matters were previously before the Board in July 2016, at which time they were remanded for further development.  They have been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.



FINDINGS OF FACT

1. The evidence does not show that the Veteran has a current diagnosis of cervical radiculopathy.

2. The evidence does not show that the Veteran has a current diagnosis of lumbar radiculopathy.
 
3. The evidence does not show that the Veteran has a current diagnosis of neuropathy of the lower extremities.

4. The evidence does not show that the Veteran has a current diagnosis of neuropathy of the upper extremities.

5. For the entirety of the appeal period, the Veteran's service-connected right knee disability has been manifested by subjective complaints of painful motion.  Objectively, the Veteran's right knee disability has been manifested by range of motion from 85 to 5 degrees in extension, and 5 to 85 degrees in flexion. 

6. Prior to September 13, 2016, the record did not contain any objective evidence of instability and/or recurrent subluxation of the right knee.  As of that date, there is objective evidence of right knee instability. 

7. For the entirety of the appeal period, the Veteran's service-connected left knee disability has been manifested by subjective complaints of painful motion.  Objectively, the Veteran's left knee disability has been manifested by range of motion from 110 to 0 degrees in extension, and 0 to 110 degrees in flexion.  

8. The preponderance of the evidence indicates the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from June 23, 2009.


CONCLUSIONS OF LAW

1. The criteria for service connection for cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

2. The criteria for service connection for lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

3. The criteria for service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

4. The criteria for service connection for neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

5. The criteria for a rating in excess of 10 percent for painful motion of the right knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 5260, 5261 (2016).

6. The criteria for a compensable rating for recurrent subluxation of the right knee prior to September 13, 2016, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 5257 (2016).

7. The criteria for a rating in excess of 30 percent for recurrent, severe subluxation of the right knee for the period beginning on September 13, 2016, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 5257 (2016).

8. The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 5, 5261 (2016).

9. The criteria for a TDIU have been met as of June 23, 2009, the date of claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  The record also contains VA medical examinations and opinions addressing each claim currently on appeal.  The Board finds these examinations and opinions adequate, because they are based on thorough reviews of the claims file, and are fully reasoned.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the appellant with every opportunity to submit evidence and arguments in support of the appeal.  The appellant has not identified any outstanding evidence that needs to be obtained.  

Service connection claims

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A review of the medical file in this case does not reveal current diagnoses of any neurological disorder, including the claimed neuropathies of the upper and lower extremities, or the claimed cervical and lumbar radiculopathies, and including as secondary to the Veteran's service-connected lumbar and cervical disabilities.  Critically, the record is bare of EMG or other diagnostic testing confirming the presence of a neurological disorder affecting the upper or lower extremities.  

The Veteran was afforded a VA examination in September 2016 to address his neurological claims.  That examiner conducted EMG testing as part of his evaluation, and specifically stated there was no evidence of any lumbar or cervical radiculopathies.  He added the Veteran did not demonstrate radicular pain on examination, or show any other signs or symptoms of radiculopathy.  In fact, the examiner indicated there were no neurologic abnormalities of any kind; electrodiagnostic testing showed no lumbar or cervical radiculopathy, and no peripheral neuropathies affecting any extremity.

As there is no objective evidence of neurologic abnormalities elsewhere in the record, and because the examiner's conclusions are supported by objective testing, thoroughly explained, and in accord with the other evidence in this case, the Board finds that they constitute the most probative evidence of record with respect to the presence of any neurologically-based disorders.

Hence, the Board concludes that the Veteran does not have a current diagnosis of lumbar radiculopathy, cervical radiculopathy, or neuropathy of the upper or lower extremities.  Therefore, the first element of service connection, the presence of a current disability, has not been satisfied, and the claim fails on this basis.

Because the evidence preponderates against the instant claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Entitlement to a rating in excess of 10 percent for limitation of range of motion of the right knee

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).  

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In this case, the Veteran's right knee disability is assigned a 10 percent disability rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59, which allows for the assignment of the lowest compensable rating for limitation of motion available for a joint if there is acknowledged painful motion, even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code. Burton, supra.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion, the lowest compensable rating for limitation of motion is 10 percent. Thus, this rating was assigned for the Veteran's painful motion of the right knee.  See Deluca, 8 Vet. App. 202.  The Veteran's right knee disability has also been assigned a 30 percent disability rating for severe recurrent subluxation under Diagnostic Code 5257 from September 13, 2016, for a combined rating of 40 percent for the right knee.  Entitlement to a compensable rating for instability and/or subluxation of the right knee prior to September 13, 2016, will be discussed below.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259, as has been done in this case.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The medical file in this case does not support the assignment of a higher rating for the limitation of motion of the right knee.  The evidence of record does not show loss of knee range of motion warranting a rating in excess of 10 percent for painful motion.  

The record does, however, reflect consistent complaints of pain and loss of function during periods of activity; for instance, a May 2009 treating provider's opinion suggested the Veteran's right knee symptoms resulted "...in a restriction of daily activities."  Notes associated with a July 2009 VA examination show that despite normal knee range of motion, the Veteran experienced pain on testing.  September 2010 VA treatment notes show bilateral knee pain with range of motion testing.  An October 2010 VA examiner noted weekly flare-ups, moderate in severity, lasting several hours, and generally precipitated by running, walking, or prolonged standing; that examiner also noted an antalgic gait.  

The examiner with whom the Veteran met in September 2016 indicated the Veteran's right knee symptoms caused disturbance of locomotion and interference with standing, and noted less-than-full strength in the knee.  

After careful review of the record, the Board finds that the evidence does not support an evaluation in excess of 10 percent for painful motion of the right knee, because no compensable degree of limitation of motion has been demonstrated on objective testing.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension or flexion under Diagnostic Codes 5261 or 5260. As noted above,  the award of a 10 percent rating was based instead on the pain-related loss of function.  See Deluca, 8 Vet. App. 202.  Moreover, the Veteran is not entitled to a 20 percent disability rating during this time period under Diagnostic Code 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  Further, there is no evidence of ankylosis, malunion or nonunion of the tibia or fibula, genu recurvatum, or damage to the semilunar cartilage with locking, so an increased rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not appropriate.  
The Board has carefully considered the Veteran's lay statements with respect to the severity of his knee-related symptoms.  However, the Board notes that the Veteran's painful motion and pain on use are already contemplated by his assigned 10 percent rating for the right knee.  Accordingly, the Board finds that entitlement to an evaluation in excess of 10 percent for painful motion of the right knee is not warranted.

Entitlement to a compensable rating for instability and/or subluxation of the right knee prior to September 13, 2016, and a rating greater than 30 percent after that date

The Board notes that Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Hence, the 30 percent rating assigned as of September 13, 2016, is the highest rating available for his subluxation/instability of the right knee.  The question of entitlement to an initial compensable rating for the prior portion of the appeal period remains before the Board.

The evidence of record does not support assignment of a compensable rating for this prior period.  Testing conducted at the Veteran's July 2009 VA examination revealed no instability or subluxation in his right knee.  VA treatment records covering the period at issue consistently note the Veteran's right knee pain, exacerbated by activity, but do not document subluxation or instability.  For instance, VA treatment notes from October 2009 show complaints of knee pain and swelling, along with slightly decreased range of motion, but no instability.  

Notes from the Veteran's October 2010 VA knee examination confirm the absence of instability or subluxation in the right knee.  

Not until September 2016, when the Veteran underwent another knee examination, does the record demonstrate instability in either knee.  On that date, the examiner noted instability of station, causing disturbance of locomotion and interfering with standing.  A Lachman test confirmed anterior instability in the right knee.  Accordingly, a 30 percent rating was assigned as of that date. A higher rating is not available as the 30 percent assigned constitutes the highest rating available under DC 5257 for instability or subluxation of the knee.  

The Board notes that no treating or examining provider noted instability or subluxation of the knee prior to September 13, 2016, and the record contains no other objective evidence of right knee instability or subluxation prior to that date.  Accordingly, the Board finds that the evidence preponderates against the assignment of a compensable rating for right knee instability and/or subluxation prior to September 13, 2016.  

Increased rating claim for left knee

The Veteran's left knee disability is currently rated as 10 percent disabling under DC 5257 for instability/subluxation.  Unlike the Veteran's right knee, however, neither instability nor subluxation has ever been shown in the left knee.  For instance, at a July 2009 VA knee examination, the examiner explicitly noted the lack of instability in the left knee, but indicated the presence of painful motion on testing.  September 2010 VA treatment notes indicate bilateral knee pain, but do not note any instability, or history of instability or subluxation in the left knee.  

A VA examiner with whom the Veteran met in October 2010 confirmed the lack of instability or subluxation in the left knee, but noted the presence of painful weekly flare-ups, precipitated by activity.  More recently, at a September 2016 VA examination, the Veteran again demonstrated no instability or subluxation in his left knee.  The September 2016 VA examiner noted normal stability in the left knee, which finding corroborates earlier ones in the record, as well as normal range of motion, albeit with pain that "does not result in functional loss."  There was no evidence of pain with weight bearing, but some tenderness to palpation of the left knee.  While there was no loss of function after the performance of three repetitions of range of motion testing, the examiner indicated that the examination was consistent with the Veteran's account of loss of function of the left knee with repeated use over time or during flare-ups.  The left knee demonstrated full 5/5 strength, with no instability.  

Earlier testing also showed full range of motion in the left knee, including testing performed by VA treating providers in September 2010, and by the VA examiner in July 2009.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the Board finds sufficient justification to change the DC applied to the Veteran's left knee disability.  As explained above, there has never been a showing during the current appeal period of instability or subluxation of the left knee, nor any complaints of such symptoms.  Rather, the record has consistently shown pain on use, and, as such, the Board finds more appropriate the application of DC 5260 for the entire appeal period for painful motion.

As in the case of the Veteran's right knee, the Board finds that the evidence does not support an evaluation in excess of 10 percent for painful motion, because loss of motion to a compensable degree has not been demonstrated on objective testing.  In other words, the Board finds that the Veteran's left knee range of motion was never limited to a compensable degree in either extension or flexion, and that the award of a 10 percent rating is instead warranted based on the above-described pain-related loss of function.  See Deluca, 8 Vet. App. 202.  The Veteran is not entitled to a 20 percent disability rating during this time period under Diagnostic Code 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the left leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there is no objective evidence of ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  Nor is there evidence of joint "locking."  Hence, there is no evidence of record documenting findings that meet the requirements for a higher evaluation for a left knee disability under Diagnostic Codes 5258 or 5256.

Entitlement to a TDIU from prior to June 10, 2014

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The Veteran is currently service connected for bilateral knee disabilities, cervical and lumbar spine disabilities, and major depressive disorder.  He has been service connected for major depressive disorder since May 18, 2009; the disability is currently rated as 50 percent disabling.  The Veteran has been awarded a TDIU as of June 10, 2014, the date on which his service-connected disabilities met the above-described schedular threshold.  Prior to that date, the Veteran's combined disability rating of 50 percent fell short of the threshold; hence, it did not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet.App. 223 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Hence, the only question before the Board at present is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to June 10, 2014, for purposes of a possible extra-schedular evaluation pursuant to 38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2016).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In this case, the record contains ample evidence that the Veteran has been incapable of securing and maintaining gainful employment for some time, including during the period prior to June 10, 2014.  He did not attend college.  The record reflects that he has not worked since separation, excepting a brief period in late 2007 when he attempted, unsuccessfully, to work at Walmart. 

A treating provider's assessment, dated in May 2009, indicates that the Veteran's bilateral knee problems so restricted his daily activities as to render him essentially unemployable.  An August 2009 VA psychiatric examiner with whom the Veteran met noted moderate to severe memory impairment, characterizing the Veteran as "despondent at times," "unable to complete activities of daily living," and unable to manage finances."  February 2010 VA records reflect a psychiatric hospitalization, with a Global Assessment of Functioning (GAF) score of 25 on admission, indicative of profound psychological symptoms and limitations.  These records also recount the episode precipitating hospitalization, during which the Veteran loudly accosted employees at a government office and was escorted out by security.  

The Board acknowledges that an October 2010 VA examiner with whom the Veteran met in connection with his claim for service connection for his bilateral knee disabilities opined that the Veteran could "obtain a gainful sedentary type of job with light duty precautions...in respect to his [service connected] knee conditions," this opinion does not factor in the Veteran's severe psychiatric symptoms.  Indeed, considering the effects of these symptoms overlaid on significant physical limitations, so severe as to restrict the Veteran to sedentary work, leads to a conclusion that the Veteran has likely been unemployable since June 23, 2009, the date of his claim.  

Accordingly, the Board finds that a preponderance of the evidence shows that the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations since June 23, 2009, the date of claim.  Entitlement to a TDIU is warranted from that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cervical radiculopathy is denied.

Entitlement to service connection for lumbar radiculopathy is denied.

Entitlement to service connection for neuropathy of the lower extremities is denied.

Entitlement to service connection for neuropathy of the upper extremities is denied.

Entitlement to a rating in excess of 30 percent for right knee instability is denied.

Entitlement to a rating in excess of 10 percent for painful motion of the right knee is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU from June 23, 2009 to June 10, 2014 is granted.








_______________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


